Citation Nr: 1708043	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to October 6, 2016, and in excess of 10 percent thereafter, for lumbar spine disability, narrowing at L5-S1 disk space.

2.  Entitlement to an initial compensable rating prior to October 6, 2016, and in excess of 10 percent thereafter, for parosmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1991 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in August 2013 and May 2016.  This matter was originally on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an evaluation in excess of 10 percent since October 6, 2016, for lumbar spine disability, narrowing at L5-S1 disk space, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 6, 2016, the Veteran's service-connected lumbar spine disability, narrowing at L5-S1 disk space, was not manifested by arthritis shown by x-ray findings, forward flexion of the thoracolumbar spine greater than 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees, muscle spasm, guarding, or localized tenderness, vertebral body fracture, ankylosis, or incapacitating episodes.

2.  Other than occasional reported flare-ups, prior to October 6, 2016, there was no compensable limitation of function, painful motion, muscle atrophy or neurological changes.

3.  During the entire appeal period, the Veteran demonstrated nearly complete loss of sense of smell.

CONCLUSIONS OF LAW

1.  Prior to October 6, 2016, the criteria for a compensable disability rating for the Veteran's service-connected lumbar spine disability were not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5242, 5237 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, during the entire appeal period, the criteria for a 10 percent disability rating, but no higher, for the Veteran's parosmia have been approximated.  A 10-percent disability rating is the maximum rating available for loss of sense of smell.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.87a, Diagnostic Code 6275 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's May 2016 Remand, the Appeals Management Center (AMC) requested that the Veteran identify any outstanding evidence, obtained outstanding VA treatment records, scheduled the Veteran for VA examination to determine current severity of his parosmia, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for multilevel degenerative arthritis of the thoracolumbar spine and parosmia, loss of sense of smell.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Lumbar Spine

The Veteran's service-connected thoracolumbar spine disability has been rated as noncompensably disabling prior to October 6, 2016 and as 10 percent disabling thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

On VA examination in December 2008, the Veteran reported episodic flares of stiffness across the low back although there was a constant 1/10 discomfort.  The Veteran denied bowel or bladder dysfunction, weakness, paresthesias, and dysesthesias.  He reported that aggravating factors precipitating flares were unknown and stated that movement and low back stretches as well as use of ice or heating pads relieved his discomfort.  The Veteran denied physical therapy, injections, and medications in the prior twelve-month period and reported no interference with daily activities.  On physical examination, the Veteran's posture and gait were normal; he was ambulatory without assistive devices; and his back was symmetric without gross deformities, scoliosis, kyphosis, lordosis, and flattening.  The Veteran demonstrated flexion from zero to 100 degrees without limitation, extension from zero to 30 degrees without limitation, right and left lateral flexion from zero to 30 degrees without limitation, and right and left lateral rotation from zero to 40 degrees with limitation.  Straight leg raises were negative bilaterally.  Deep tendon reflexes were 4+ patella 3+ Achilles 3+; one beat ankle clonus was noted bilaterally.  There was no muscle atrophy, palpable spasms, or tenderness noted.  Strength testing to gravity and resistance were within normal limits for age and were equal bilaterally.  The Veteran could toe walk, heel walk, heel-to-toe walk, and perform quarter to half squats without difficulty.   Sharp dull discrimination and light touch were intact in the lower extremities and equal bilaterally.  X-rays indicted mild to moderate narrowing of the L5-S1 disk space; otherwise normal spine.  There was no evidence of fracture or dislocation, no osteoblastic or osteolytic lesion, and vertebral pedicles were intact.

On VA examination in September 2009, the Veteran reported occasional aching pain in the middle of his lower spine.  He denied significant flare ups, and noted that pain was worse after physical exertion but sometimes it was worse for no apparent reason.  The Veteran denied radiation; and there was no lack of endurance, incapacitations, fatigability, stiffness, or bladder/bowel complaints.  On physical examination, the Veteran's posture was erect, and his gait was normal.  The Veteran's back was bilaterally symmetric without gross deformity or apparent scoliosis.  There was no exaggerated thoracic kyphosis or lumbar lordosis.  Deep tendon reflexes were +2/4, equal and symmetrical at the patella and Achilles.  There were no pathologic reflexes and no muscle atrophy, hypertrophy, or loss of muscle tone.  Strength testing to gravity and resistance was 5/5 within normal limits for age and symmetric.  The Veteran demonstrated normal coordination with steady heel-to-toe walk, toe walk, and heel walk.  Sensation to pinprick and light touch was normal and symmetrical.  Straight leg raising was negative bilaterally.  The Veteran demonstrated flexion from zero to 90 degrees, extension from zero to 30 degrees, right and left lateral flexion from zero to 25 degrees, and right and left lateral rotation from zero to 35 degrees.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  There was no loss of function with use except as noted.  Loss of function with flare-ups could not be determined without resorting to mere speculation.  The examiner diagnosed the Veteran as having lumbar spine mild narrowing at L5-S1 desk space, consistent with age and superimposed obesity, and no objective findings of radiculopathy.    

Prior to October 6, 2016, the Veteran's lumbar spine disability was manifested by pain; however, even when considering the Deluca factors, to include pain and additional functional loss on repetitive use, the findings do not meet or approximate forward flexion of greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees.  There was also no lay or medical evidence of muscle spasm, guarding, localized tenderness, vertebral body fracture, or incapacitating episodes.  Further, there was no arthritis shown by x-ray findings.   While the Veteran has suggested that he has occasional flare-ups, there is no functional limitation, atrophy, or other findings warranting a compensable rating for the earlier time period prior to October 6, 2016.

Accordingly, the criteria for a compensable disability rating prior to October 6, 2016, for the Veteran's lumbar spine disability have not been met or approximated under the General Formula.  See 38 C.F.R. § 4.71a.

The Board has also considered whether a separate compensable rating for any neurological impairment in either lower extremity associated with the Veteran's service-connected lumbar spine disability is warranted at any time prior to October 6, 2016.  As the medical evidence does not show such impairment prior to October 6, 2016, the Board finds that a separate evaluation for a neurological impairment is not warranted.

Parosmia

The Veteran's service-connected parosmia disability has been rated as noncompensably disabling prior to October 6, 2016 and as 10 percent disabling since October 6, 2016, percent disabling pursuant to 38 C.F.R. § 4.87a, Diagnostic Code 6275, which provides a maximum schedular rating of 10 percent for "complete loss of sense of smell."  

At the December 2008 VA examination, sniff test to coffee, soap, and lemon extract were not perceived with the exception of a slight unidentifiable scent noted with lemon extract.

At the September 2009 VA examination, the Veteran reported that he had lost his sense of taste and smell except for sweet and salts.  On physical examination, it was noted that the Veteran had taste for salt, sour, and sweet; other odors were not identified on examination.  He was diagnosed as having parosmia.

At the October 2016 VA examination, the Veteran reported loss of sense of smell but no loss of taste.  After qualitative smell testing, the examiner determined that the Veteran had complete loss of sense of smell due to nasal polyposis syndrome and diagnosed the Veteran as having parosmia.  

Although the December 2008 findings indicate a slight unidentifiable noted with lemon extract, by resolving all doubt in the Veteran's favor, the Board finds that during the entire appeal period, he has demonstrated nearly complete loss of sense of smell consistent with a 10 percent disability rating.  The 10-percent rating, however, is the maximum rating provided under Diagnosis Code 6275.  Therefore, a rating greater than 10 percent is not warranted as there is no schedular basis for a higher rating for loss of sense of smell.  See 38 C.F.R. § 4.87a.

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability and parosmia are contemplated by the applicable rating criteria.  The effects of his disability, including pain and loss of sense of smell, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to an initial compensable evaluation prior to October 6, 2016, for lumbar spine disability, narrowing at L5-S1 disk space, is denied.

Entitlement to an initial 10 percent rating prior to October 6, 2016, for parosmia, is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for parosmia is denied.


REMAND

The Board remanded the case for additional development.  Specifically, the Board directed that the Veteran should be afforded the appropriate VA examination to assess the severity of his L5-S1 disc space narrowing.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  

The Veteran underwent VA examination in October 2016; however, the examiner specifically indicate that no records were reviewed.  

In addition, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Neither the October 2016 VA examination nor the VA treatment records demonstrate range of motion testing for the lumbar spine in passive motion, weight-bearing, and nonweight-bearing situations.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).  In light of the foregoing, the Board finds that an additional examination of the Veteran's lumbar spine is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to assess the severity of his L5-S1 disc space narrowing.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, a clear explanation must be provided.  

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


